Case 9:20-bk-11208-MB        Doc 10 Filed 10/05/20 Entered 10/05/20 14:47:01                    Desc
                              Main Document Page 1 of 6



 1
 2                                                                     FILED & ENTERED
 3
                                                                            OCT 05 2020
 4
 5                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
                                                                       BY bertelsen DEPUTY CLERK
 6
 7
 8                            UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                         NORTHERN DIVISION
11
12 In re:                                                 Case No.: 9:20-bk-11208-MB
13 FIGUEROA MOUNTAIN BREWING, LLC,                        Chapter 11
14
                           Debtor.                        ORDER SETTING SCHEDULING AND
15                                                        CASE MANAGEMENT CONFERENCE

16                                                                           Hearing
17                                                        Date: November 18, 2020
18                                                        Time: 1:30 PM
                                                          Place: Courtroom 201 (ZoomGov)
19                                                               1415 State Street
                                                                 Santa Barbara, CA 93101
20
21
22
23          PLEASE TAKE NOTICE that, pursuant to 11 U.S.C. § 105(d), and (if applicable) 11
24 U.S.C. § 1188(a), the Court will conduct a status conference in this case at the place and time set
25 forth above.
26
27
28

                                                      1
Case 9:20-bk-11208-MB        Doc 10 Filed 10/05/20 Entered 10/05/20 14:47:01                 Desc
                              Main Document Page 2 of 6



 1          PLEASE TAKE FURTHER NOTICE that, based upon the Court’s records and evidence

 2 presented at the status conference, the Court may do one or more of the following at the status
 3 conference (or at any continued hearing) without further notice:
 4          A.      Dismiss the case;

 5          B.      Convert the case to another chapter;

 6          C.      Order the appointment of a chapter 11 trustee;

 7          D.      Establish deadlines for the filing of claims, requests for payment of expenses of

 8 administration and/or objections to claims;
 9          E.      Set deadlines for filing or soliciting acceptances of a proposed plan and (if

10 applicable) a disclosure statement by the debtor or any other party in interest;
11          F.      Fix the scope and format of the notice to be provided regarding the hearing on

12 approval of the disclosure statement (if applicable);
13          G.      Provide that the hearing on approval of the disclosure statement (if applicable) may

14 be combined with the hearing on confirmation of the plan;
15          H.      Set a deadline for confirmation of a plan;

16          I.      Set deadlines for compliance with reporting and other chapter 11 debtor in

17 possession requirements;
18          J.      Set deadlines for the assumption or rejection of executory contracts or unexpired
19 leases; and/or
20          K.      Refer matters to mediation.

21          IT IS ORDERED as follows:

22          1.      Not less than fourteen calendar days prior to the date scheduled for the initial status

23 conference, the debtor in possession shall serve a copy of this Order on the United States Trustee,
24 all secured creditors, any creditors committee or equity committee appointed in the case and
25 counsel for any such committees (or the 20 largest unsecured creditors, if no creditors committee
26 has been appointed), and any parties requesting notice pursuant to Local Bankruptcy Rule 2002-
27 1(b) or Local Bankruptcy Rule 2002-1(e). In addition to the parties listed above, small business
28
                                                       2
Case 9:20-bk-11208-MB        Doc 10 Filed 10/05/20 Entered 10/05/20 14:47:01                 Desc
                              Main Document Page 3 of 6



 1 debtors are required to serve a copy of this Order on the chapter 11 trustee. In cases which are not
 2 small business cases in which a chapter 11 trustee has been appointed, the chapter 11 trustee shall
 3 serve this Order as required above. For a definition of small business debtor, see 11 U.S.C. §
 4 101(51D).
 5          2.      Not less than fourteen calendar days prior to the date scheduled for every initial or

 6 continued status conference, the debtor in possession shall file and serve a written status report on
 7 the parties identified in paragraph 1, unless the Court has expressly relieved the debtor in
 8 possession of the obligation to file a written status report. In addition to the parties listed above,
 9 small business debtors are required to serve a copy of this Order on the chapter 11 trustee. In
10 cases which are not small business cases in which a chapter 11 trustee has been appointed, the
11 chapter 11 trustee shall serve this Order and the requisite status reports. Unless otherwise ordered
12 by the Court, each chapter 11 status report must contain the following:
13                  (a)     A brief description of the debtor’s business and operations, if any, and the

14                          principal assets and liabilities of the estate.

15                  (b)     Brief answers to the following questions:

16                          (1)     What precipitated the filing of this case?

17                          (2)     What does the debtor hope to accomplish in this case?

18                          (3)     What are the principal business and financial problems facing the
19                                  debtor and how does the debtor intend to address these problems?

20                          (4)     What are the main legal disputes facing the debtor and likely to be

21                                  encountered during this case, and how does the debtor recommend

22                                  that these disputes be resolved?

23                          (5)     What is the debtor’s estimate regarding timing for confirmation of a

24                                  plan?

25                          (6)     Is the debtor a "health care business" as defined in 11 U.S.C.

26                                  § 101(27A)?
27
28
                                                        3
Case 9:20-bk-11208-MB    Doc 10 Filed 10/05/20 Entered 10/05/20 14:47:01                   Desc
                          Main Document Page 4 of 6



 1                      (7)    Is the debtor a small business debtor as defined in 11 U.S.C.

 2                             § 101(51D)?

 3                      (8)    Is this case a single asset real estate case as contemplated in 11

 4                             U.S.C. § 101(51B)?

 5                      (9)    Has the debtor complied with all of its duties under 11 U.S.C.

 6                             §§ 521, 1106, 1107, and (if applicable) 1116, F.R.B.P. 1007 and all

 7                             applicable guidelines of the Office of the United States Trustee?

 8                      (10)   Do any parties claim an interest in cash collateral of the debtor? Is

 9                             the debtor using cash that any party claims as its cash collateral, and

10                             if so, on what date did the debtor obtain an order authorizing the use

11                             of such cash or the consent of the party?

12              (c)     The identity of all professionals retained or to be retained by the estate, the

13                      dates on which applications for the employment of such professionals were

14                      filed or submitted to the United States Trustee, the dates on which orders

15                      were entered regarding such applications (if any), and a general description

16                      of the services to be rendered by each such professional. The initial status

17                      report should include an estimate of the expected amount of compensation

18                      for each professional. Subsequent status reports should provide estimates of
19                      the amounts actually incurred, as well as updated estimates of the additional

20                      fees and expenses anticipated.

21              (d)     Evidence regarding projected income, expenses, and cash flow. In the

22                      initial status report, this should cover the first six months of the case and

23                      contain a comparison to actual results for the 12 months preceding the filing

24                      of the case. For small business debtors, in addition to projections for the

25                      first six months of the case, the initial status report must identify the docket

26                      number of any previously filed financial statements required under 11
27                      U.S.C. § 1116(1). In subsequent reports, this should show actual

28
                                                    4
Case 9:20-bk-11208-MB       Doc 10 Filed 10/05/20 Entered 10/05/20 14:47:01                  Desc
                             Main Document Page 5 of 6



 1                        performance during the case, a comparison to the debtor’s postpetition

 2                        budget, and a projection of six months going forward.

 3                 (e)    In the initial status report, proposed deadlines for the filing of claims. In

 4                        subsequent reports, the status of efforts to resolve and/or object to claims.

 5                 (f)    A discussion of the unexpired leases and executory contracts to which the

 6                        debtor is a party, including the debtor’s intentions, a proposed timetable for

 7                        addressing such leases and contracts, and the status of those efforts.

 8                 (g)    In the initial status report, whether the debtor anticipates the sale of any

 9                        estate assets by motion or in connection with a plan. In subsequent reports,

10                        the status of those efforts.

11                 (h)    In the initial status report, a proposed deadline for the filing of a disclosure

12                        statement (if applicable) and plan, as well as a description any progress

13                        made towards developing and/or negotiating a plan. For small business

14                        debtors, the deadline to file a plan is 90 days after the petition date pursuant

15                        to 11 U.S.C. § 1189(b). Small business debtors must detail in their initial

16                        status report the efforts they have undertaken and will undertake to attain a

17                        consensual plan of reorganization. In subsequent reports, all debtors must

18                        provide updates regarding the status of those efforts.
19          3.     Subsequent status reports must highlight changes and developments since the

20 previous chapter 11 status reports were filed.
21          \\\

22          \\\

23          \\\

24          \\\

25          \\\

26
27
28
                                                         5
Case 9:20-bk-11208-MB        Doc 10 Filed 10/05/20 Entered 10/05/20 14:47:01                Desc
                              Main Document Page 6 of 6



 1          4.      The debtor, debtor’s counsel, the chapter 11 trustee (if applicable) and counsel for

 2 creditors’ and equity committees, if any, must appear in person at the status conference. Other
 3 parties in interest may appear telephonically.
 4          5.      Sanctions for Failure to Comply. Failure to comply with this order may result in

 5 sanctions including dismissal, conversion or the appointment of a trustee.
 6                                                        ###

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23   Date: October 5, 2020

24
25
26
27
28
                                                      6
